 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       UNITED STATES OF AMERICA,
 7                           Plaintiff,
                                                      C16-1041 TSZ
 8         v.
                                                      MINUTE ORDER
 9     DAVID A. GOULD, et al.,
10                           Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
           (1)     The Government’s motion for extension, docket no. 132, see Notice
13
     (docket no. 133) (indicating that the motion is unopposed), is GRANTED as follows:
14                (a)    The deadline for filing dispositive motions is EXTENDED from
            January 27, 2020, to March 12, 2020; and
15
                   (b)   All other deadlines set forth in the Minute Order entered October 10,
16          2019, docket no. 124, remain in full force and effect.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 24th day of January, 2020.
19
                                                     William M. McCool
20
                                                     Clerk
21
                                                     s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
